Name: Commission Regulation (EEC) No 2119/78 of 7 September 1978 amending Regulation (EEC) No 3352/75 prohibiting the use of inward processing arrangements in respect of butter
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade policy
 Date Published: nan

 No L 246/ 12 Official Journal of the European Communities 8 . 9 . 78 COMMISSION REGULATION (EEC) No 2119/78 of 7 September 1978 amending Regulation (EEC) No 3352/75 prohibiting the use of inward processing arrangements in respect of butter THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Europeah Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ( J ), as last amended by Regulation (EEC) No 1421 /78 (2), Having regard to Council Regulation (EEC) No 3066/75 of 24 November 1975 on the prohibition of the use of inward processing arrangements in respect of butter (3), as last amended by Regulation (EEC) No 875/77 (4), and in particular Article 1 thereof, Whereas under Article 18 of Regulation (EEC) No 804/68 inward processing of products in the milk and milk products sector may be prohibited ; whereas this power was used for butter in Commission Regulation (EEC) No 3352/75 of 23 December 1975 prohibiting the use of inward processing arrangements in respect of butter (5), in particular with regard to the processing of butter into butteroil and the splitting-up of butter in bulk into small packages for retail sale ; Whereas certain difficulties of interpretation have occurred in the application of this provision ; whereas its text should therefore be made more precise in order that it may be uniformly applied in the Member States ; whereas, as regards the definition of 'the Community', reference should be made to the defini ­ tion of the geographical territory of the Community as given in Article 4 (2) of Commission Regulation (EEC) No 192/75 of 17 January 1975 laying down detailed rules for the application of export refunds in respect of agricultural products (6), as last amended by Regulation (EEC) No 2838/77 (7) ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3352/75 is amended to read as follows : 'Article 1 Butter from non-member countries, falling within Common Customs Tariff heading No 04.03, in respect of which a levy applicable on importation into the Community has not been charged, shall not be used in the geographical territory of the Community as defined in Article 4 (2) of Regula ­ tion (EEC) No 192/75 :  for the manufacture of products referred to in Article 1 of Regulation (EEC) No 804/68 or of the goods listed in the Annex to that Regula ­ tion, or  for making up into small packages .' Article 2 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 September 1978 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 171 , 28 . 6 . 1978 , p. 12 . (J ) OJ No L 307, 27 . 11 . 1975, p. 4 . ( «) OJ No L 106, 29 . 4. 1977, p. 23 . (5) OJ No L 330, 24. 12. 1975, p . 28 . (*) OJ No L 25, 31 . 1 . 1975, p . 1 . (7) OJ No L 327, 20 . 12 . 1977, p . 23 .